     Case 4:18-cr-00263-JGZ-JR Document 71 Filed 07/03/19 Page 1 of 2




 1   JON M. SANDS
     Federal Public Defender
 2   J. LEONARDO COSTALES
 3   Assistant Federal Public Defender
     Louisiana State Bar# 35721
 4   407 W. Congress, Suite 501
 5   Tucson, AZ 85701-1355
     Telephone: (520)879-7500
 6   Attorney for Defendant
 7   Leo_Costales@fd.org

 8                        IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE DISTRICT OF ARIZONA
10
      United States Of America,                     CR18-0263-TUC-JGZ (JR)
11
12          Plaintiff,
                                                    OBJECTION TO MAGISTRATE
13                                                  JUDGE’S REPORT AND
      v.
                                                    RECOMMENDATION, DOC. 70
14
      Robert Francis Krebs,
15
16          Defendant.

17
            Robert Francis Krebs, through undersigned counsel, respectfully objects to the
18
     Magistrate Court’s recommendation that Mr. Krebs be found competent to stand trial. The
19
20   Defense is of the position that government has not met its burden of showing, by a
21   preponderance of the evidence, that Mr. Krebs is competent to stand trial. The issues raised
22
     regarding Mr. Krebs’ potential medical conditions are severe enough to raise doubt that he
23
24   has the capacity to assist his own defense. Mr. Kreb’s discussion with an FBI over a year

25   and a half ago, R&R at p. 21, has little probative value as to his current state of mind given
26
     that there is a possibility he is currently suffering from a degenerative mental illness.
27
28   Additionally, the Defense objects to the Court’s fact-finding regarding Mr. Kreb’s
     Case 4:18-cr-00263-JGZ-JR Document 71 Filed 07/03/19 Page 2 of 2




 1   statement. While Mr. Krebs’ statement was long, it was also at times disjointed and

 2   confusing. R&R at p. 24. The Defense also objects to the Court finding that Mr. Krebs was
 3
     malingering, given the absence of a necessary factor of motivation to malinger. R&R at p.
 4
 5   25. Finally, the Defense objects to the Court’s fact-finding that Mr. Krebs is competent.

 6   R&R at p. 25.
 7
            The Defense respectfully urges that the District Court, after conducting a de novo
 8
     review of the record, find that Mr. Krebs is not competent to stand trial.
 9
10
11          RESPECTFULLY SUBMITTED: July 3, 2019
12                                               JON M. SANDS
13                                               Federal Public Defender
14
15                                               /s/ J. Leonardo Costales
                                                 J. LEONARDO COSTALES
16                                               Assistant Federal Public Defender
17
18
19
20
21
22
23
24
25
26
27
28



                                                    2
